Citation Nr: 0210779	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for neuroleptic malignant 
syndrome (NMS).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, E.W., and N.E.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1973.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a June 1998 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  The RO, 
in pertinent part, denied entitlement to service connection 
for NMS.

In January 2002, the veteran was afforded a Travel Board 
hearing in Montgomery, Alabama held before the undersigned, a 
transcript of which has been associated with the claims file.  

At that time, the veteran raised the issues of entitlement to 
service connection for Diabetes Melitis, Type II, and an 
increased evaluation for schizophrenia.  Such newly raised 
issues have been neither procedurally prepared nor certified 
for appellate review, are not inextricably intertwined with 
the certified issues on appeal, and are referred to the RO 
for initial consideration and appropriate adjudicatory 
action.  


FINDINGS OF FACT

1.  NMS was not shown in active service or for many years 
thereafter, and was not disabling to a compensable degree 
during the first post service year.

2  Competent medical evidence fails to demonstrate an 
etiologic link between the NMS first manifested in late 1997 
with active service.

3.  NMS secondary to treatment for service-connected 
psychosis first noted in late 1997 is without any competent 
evidence of current chronic NMS residuals.  

4.  Competent medical evidence fails to currently demonstrate 
evidence of chronic NMS or a residual thereof resulting from 
treatment of service-connected schizophrenia.


CONCLUSION OF LAW

NMS was not incurred in or aggravated by active service; may 
not be presumed to have been incurred in service, and is not 
proximately due to, the result of, or aggravated by service-
connected schizophrenia.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that service-connection has been established 
for schizophrenia evaluated as 50 percent disabling.  

The service medical records are silent for NMS.

The postservice medical records are silent for NMS through 
the early 1990's.  

A VA medical center (MC) hospital summary reflecting 
hospitalization from July 11, 1997 to September 5, 1997 shows 
primary treatment for a psychosis with neuroleptics.  

A VAMC hospital summary reflecting hospitalization from 
September 25, 1997 to October 24, 1997 shows treatment for 
NMS due to medication for psychiatric disability.  At 
hospital discharge the veteran's condition was considered 
under control.

A temporary total 100 percent evaluation was granted under 
38 C.F.R. § 4.29 from July 11, 1997 through October 31, 1997, 
based on hospitalization and treatment of service-connected 
schizophrenia.  Effective November 1, 1997, the service-
connected schizophrenia was reduced to the prehospitalization 
50 percent schedular evaluation.  

An April 1998 VA special physical examination report for NMS 
purposes, shows that the medical specialist reviewed the 
veteran's claims file prior to examining him.  The veteran 
reported a history of VA hospitalization for a psychosis.  At 
that time he was stared on Risperidone, Lithium, Depakote and 
Vistaril.  He had complained prior to hospital discharge of 
feeling warm and stiffness with difficulty walking.  

It was noted that the veteran then presented to the VAMC on 
September 25, 1997 with altered mental status.  He was found 
to have NMS secondary to medication for psychiatric 
disability.  He was hospitalized for one month .  The veteran 
stated that since hospital discharge he had regained his 
strength was no longer with elevated temperature. 

During the examination the veteran noted that he felt well.  
He noted walking for exercise on a routine day.  It was noted 
that he lived with his wife and had no psychiatric 
difficulties.  He denied having any fatigability, headaches, 
shortness of breath syncope other than orthostatic 
hypertension or chest pain.

Following an objective physical examination the medical 
specialist opined that there veteran developed NMS due to 
medication at a VAMC, but that there was presently no 
evidence of NMS residual disability.  

In January 2002, the veteran was afforded a Travel Board 
hearing in Montgomery, Alabama held before the undersigned.  
Also at the hearing were his spouse and sisters, EW and NE.  
The hearing transcript is on file.  At the hearing the 
veteran submitted additional documents with waiver of initial 
review by the RO.  


The veteran recounted his periods of VA hospitalization 
between July and October 1997.  He noted the onset of NMS 
symptoms secondary to medication for service-connected 
psychosis.  

Included with the documents submitted by the veteran was a 
medical treatise regarding NMS.  It was noted that 
persistent, long-term NMS sequelae were "rare."(page 192).  

The veteran submitted photographs pertaining to his 
hospitalization.  

A March 2001 VA treatment record was silent for NMS.

An October 2001 statement from the veteran's VA primary care 
physician noted that by the veteran's report and a primary 
care physical examination, the veteran was considered 
mentally and physically able to return to his former duties.  
It was noted that the previously diagnosed NMS had resolved.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

If not shown during service, service connection may be 
granted for organic disease of the nervous system if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis 
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The veteran was afforded a special VA examination with 
opinion pertaining to his claim of entitlement to service 
connection for NMS.  

In its rating decision, statement of the case, and associated 
correspondence, the RO in the aggregate essentially notified 
the appellant which portion of the evidence was to be 
submitted by him and which was to be provided by VA 
consistent with section 5103A.  


The RO in effect indicated to the appellant that VA would 
obtain records for him which he adequately identified and 
authorized for release.  Therefore, such notification to the 
appellant satisfies the requirement that VA advise the 
appellant as to which evidence, if any, he is to submit, and 
which VA will obtain.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); see Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.

Importantly, in January 2002, the veteran was afforded a 
Travel Board hearing in Montgomery, Alabama held before the 
undersigned.  The hearing transcript is on file.  At the 
hearing, the veteran submitted additional evidence including 
a medical treatise regarding and an October 2001 medical 
statement from his VA primary care physician regarding NMS 
along with waiver of such evidence by the RO.  The record at 
this time is complete. 

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  



The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc),  vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000)(CAFC); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the veteran's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service Connection

A comprehensive review of the record shows that NMS was not 
present in active duty, was not disabling to a compensable 
degree during the first post service year, or first 
manifested until many years following separation from active 
service.  Significantly, NMS as first shown in 1997, is 
without any competent medical evidence of a nexus or 
etiologic link to any incident of active service.  Neither 
the veteran nor his representative contend otherwise.

Rather, the veteran primarily limits his argument to the 
onset of chronic NMS as secondary to medication for treatment 
of service-connected schizophrenia.  



Significantly, the record shows that a VAMC hospital summary 
in late 1997 reveals the onset of NMS secondary to medication 
for the veteran's service-connected psychiatric disability.  
Importantly, the competent medical evidence demonstrates that 
following the cessation of neuroleptics in the treatment of 
service-connected schizophrenia, NMS resolved completely 
without residuals.  

Following a review of the medical record and examination of 
the veteran in April 1998, a VA medical specialist noted the 
absence of NMS or chronic residuals thereof.  Moreover, in an 
October 2001 statement, the veteran's VA primary care 
physician stated that based on the veteran's reported 
statements and examination findings at that time, NMS had 
resolved.  There was no mention of identifiable residuals.

Also, the Board notes that the medical treatise submitted by 
the veteran regarding NMS, in fact supports the VA medical 
opinions of record showing no evidence of chronic NMS or 
residuals.  At page 192, it is noted that persistent long 
term sequelae of NMA are rare.  The veteran has not submitted 
competent medical evidence showing the presence of chronic 
NMS or residuals thereof.

The veteran presently maintains that he developed chronic NMS 
residuals secondary to medication for treatment of service-
connected psychosis.  The CAVC has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

As chronic NMS disability or a residual thereof is not shown 
by the evidence of record, the first requirement for a grant 
of service connection is not shown.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic NMS or a 
residual thereof.  See Gilbert, supra.


ORDER

Entitlement to service connection for NMS is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

